DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 05/17/2022 has been entered. New claim 23 has been added. Claims 1-23 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 11-12, 14-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrand (US20060293591) in view of Dumoulin (US5730134). Wahlstrand is cited in the IDS.
Regarding claim 1, Wahlstrand teaches a method comprising:
detecting, by processing circuitry (60), an induced voltage in at least one of an electrode (68) or a lead conductor (14) of an implantable medical device (10), wherein the induced voltage is induced in the at least one of the electrode (68) or the lead conductor (14) of the implantable medical device (10) by a radio frequency (RF) field generated by a magnetic resonance imaging (MRI) scanner (Abstract, [0004], [0015], [0018], [0023-0024], [0029], [0033], [0035]), and
modifying, by the processing circuitry, an MRI scan based on the detected induced voltage ([0047], [0049], wherein modifying operating parameters of an implantable medical device (IMD) being imaged comprises modifying an MRI scan).
However, Wahlstrand fails to teach modifying, by the processing circuitry, an MRI scan parameter setting based on the detected induced voltage.
Dumoulin teaches a system to monitor temperature near an invasive device during magnetic resonance procedures (Title). Dumoulin teaches during MRI procedures, currents may be induced in a conductor (lead) within the body and cause heating of tissue (Column 1 lines 32-40). Dumoulin teaches an MR system comprising a controller (900) which provides control signals to magnetic field gradient amplifiers (910) to drive magnetic field gradient coils (130) (Fig. 4, Column 4 lines 61-66). Dumoulin teaches thermal sensors are placed within an implantable device (Column 2 lines 1-6). Dumoulin further teaches wherein the MR system comprises a safety monitoring subsystem (990), temperature monitoring means (992), and a safety interlock means (994) (Column 5 lines 18-20). Dumoulin teaches if the temperature rises above a selected threshold, a signal from the safety interlock means (994) is sent to the controller (900) of the MR system to reduce RF power, reduce RF duty cycle, or to terminate the MR RF and gradient pulse sequence (Column 5 lines 34-41, wherein reducing RF power, reducing RF duty cycle, and/or terminating the MR RF and gradient pulse sequence comprise modifying an MRI scan parameter setting).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to reduce RF power, reduce RF duty cycle, or to terminate the pulse sequence as taught by Dumoulin (Column 5 lines 34-41). Wahlstrand already teaches measuring an induced voltage of a lead conductor of an implantable medical device ([0029]), whereas Dumoulin teaches measuring a temperature of an implantable device (Column 2 lines 1-6). However, Dumoulin also teaches the relationship between induced current (closely associated with induced voltage) in a conductor and heat/temperature (Column 1 lines 32-40). Wahlstrand also teaches induced current on lead conductors would result in heating ([0002]), thus a rise in temperature. Therefore, it would have been obvious to one of ordinary skill in the art to see the relationship between measuring an induced voltage and an induced temperature and to modify Wahlstrand with the teachings of Dumoulin. Wahlstrand teaches of temporarily stopping vital functions of an implantable medical devices such as pacing and defibrillation in order to continue an MRI scan ([0047], [0049]). By modifying Wahlstrand with the teachings of Dumoulin to rather reduce RF power and/or RF duty cycle, these vital functions may remain on and thus result in safer operating procedures. Reducing RF power and/or RF duty cycle would result in a lower induced voltage and thus result in avoiding hitting an induced voltage threshold that would cause for Wahlstrand’s “MRI-safe operating parameters” to be implemented ([0047], [0049]).
Regarding claim 2, Wahlstrand in view of Dumoulin teaches the invention as claimed above in claim 1.
However, Wahlstrand fails to teach wherein modifying the MRI scan parameter setting based on the detected induced voltage comprises modifying an electric field distribution of the MRI scan based on the detected induced voltage, wherein modifying the electric field distribution of the MRI scan based on the detected induced voltage comprises modifying at least one of a magnitude or a phase of an RF wave of the MRI scan.
Dumoulin teaches if the temperature rises above a selected threshold, a signal from the safety interlock means (994) is sent to the controller (900) of the MR system to reduce RF power, reduce RF duty cycle, or to terminate the MR RF and gradient pulse sequence (Column 5 lines 34-41, wherein reducing RF power comprises modifying a magnitude of an RF wave).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to reduce RF power as taught by Dumoulin (Column 5 lines 34-41). By reducing RF power, induced voltage and more importantly heating of the implantable medical device (IMD) may be reduced. Thus, safer MRI operating/imaging procedures are established by reducing RF power for imaging patients with IMDs.
Regarding claim 4, Wahlstrand in view of Dumoulin teaches the invention as claimed above in claim 1.
Wahlstrand further teaches wherein detecting the induced voltage from in the at least one of the electrode (15) or the lead conductor (14) of the implantable medical device (10) comprises determining a magnitude of the induced voltage ([0029], wherein induced voltages are measured), the method further comprising: determining the magnitude of the induced voltage is greater than a threshold value ([0046]).
However, Wahlstrand fails to teach wherein modifying the MRI scan parameter setting based on the detected induced voltage comprises modifying the MRI scan based on the determination that the magnitude of the induced voltage is greater than the threshold value.
Dumoulin teaches if the temperature rises above a selected threshold, a signal from the safety interlock means (994) is sent to the controller (900) of the MR system to reduce RF power, reduce RF duty cycle, or to terminate the MR RF and gradient pulse sequence (Column 5 lines 34-41, wherein reducing RF power and duty cycle comprise modifying an MRI scan parameter setting).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to modify the MRI scan parameter settings based on whether a threshold has been exceeded as taught by Dumoulin (Column 5 lines 34-41). Wahlstrand already teaches activating MRI-safe operating parameter settings of an IMD based on an induced voltage exceeding a threshold ([0046-0047]). Dumoulin similarly teaches reducing RF power in response to a threshold (temperature) being exceeded. Since Wahlstrand already teaches implementing a safeguard response as a result of an induced voltage threshold being exceeded, Dumoulin’s teaching of reducing RF power may be added as an additional safeguard response. Modifying Wahlstrand to reduce RF power in response to a threshold being exceeded would result in the induced voltage being lowered and thus may not require for other safeguard responses to be implemented such as turning off IMD functions (withholding IMD therapies) as taught by Wahlstrand ([0049]).
Regarding claim 5, Wahlstrand in view of Dumoulin teaches the invention as claimed above in claim 1.
However, Wahlstrand fails to teach wherein modifying the MRI scan parameter setting based on the detected induced voltage comprises terminating the MRI scan based on the detected induced voltage.
Dumoulin teaches if the temperature rises above a selected threshold, a signal from the safety interlock means (994) is sent to the controller (900) of the MR system to reduce RF power, reduce RF duty cycle, or to terminate the current magnetic resonance RF and gradient pulse sequence (Column 5 lines 34-41, wherein terminating the magnetic resonance RF and gradient pulse sequence comprises terminating the MRI scan).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to terminate the RF and gradient pulse sequence as taught by Dumoulin (Column 5 lines 34-41). By terminating the RF and gradient pulse sequence, patient safety is ensured as voltage and thus heat will no longer be induced in the implantable medical device.
Regarding claim 6, Wahlstrand in view of Dumoulin teaches the invention as claimed above in claim 1.
Wahlstrand further teaches wherein modifying the MRI scan parameter setting based on the detected induced voltage comprises continuing the MRI scan based on the detected induced voltage ([0047-0051], wherein Wahlstrand does not disclose terminating an MRI scan, but rather implements an “MRI safe mode” for the duration of the MRI examination).
However, Wahlstrand fails to teach wherein modifying the MRI scan parameter setting to continue the MRI scan is by the processing circuitry.
Dumoulin teaches if the temperature rises above a selected threshold, a signal from the safety interlock means (994) is sent to the controller (900) of the MR system to reduce RF power, reduce RF duty cycle, or to terminate the current magnetic resonance RF and gradient pulse sequence (Column 5 lines 34-41, wherein reducing power and/or reducing RF duty cycle comprises continuing the MRI scan).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to include a controller or processing circuitry of sorts configured to control the MRI system as taught by Dumoulin (Column 5 lines 34-41). Having circuitry automatically continue the scan would cause for less work for a user or clinician to manually continue the scan in response to receiving a measurement of induced voltage.
Regarding claim 7, Wahlstrand in view of Dumoulin teaches the invention as claimed above in claim 1.
However, Wahlstrand fails to teach wherein modifying the MRI scan parameter setting based on the detected induced voltage comprises increasing or decreasing a power of the MRI scan based on the detected induced voltage.
Dumoulin teaches if the temperature rises above a selected threshold, a signal from the safety interlock means (994) is sent to the controller (900) of the MR system to reduce RF power, reduce RF duty cycle, or to terminate the current magnetic resonance RF and gradient pulse sequence (Column 5 lines 34-41, wherein reducing RF power, reducing RF duty cycle, and/or terminating the RF and gradient pulse sequence of the MR system comprises decreasing a power of the MRI scan).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to reduce RF power, duty cycle, and/or terminate the RF and gradient pulse sequence of the MR system as taught by Dumoulin (Column 5 lines 34-41). The modification of Wahlstrand with the teachings of Dumoulin would result in a decrease in power of the MRI scan and thus also result in lowering induced voltage and heat of the implantable medical device. Lowering the power allows for a safer operating procedure as induced heat being lowered in the implant results in lowering the risk of potential tissue damage due to that heat.
Regarding claim 11, Wahlstrand teaches a system comprising:
an implantable medical device (10) (Fig. 1, [0014]);
a magnetic resonance imaging (MRI) scanner (MRI magnet, [0018]); and
processing circuitry (60), wherein the implantable medical device is, via the processing circuitry (Abstract, [0023-0024], [0035]), configured to:
detect an induced voltage in at least one of an electrode (15) or a lead conductor (14) of the implantable medical device (10), wherein the induced voltage is induced in the at least one of the electrode (15) or the lead conductor (14) of the implantable medical device (10) by a radio frequency (RF) field generated by a magnetic resonance imaging (MRI) scanner ([0004], [0015], [0018], [0023-0024], [0029], [0033], [0035]),
and modify an MRI scan based on the detected induced voltage ([0047], [0049], wherein modifying operating parameters of an implantable medical device (IMD) being imaged comprises modifying an MRI scan).
However, Wahlstrand fails to teach modifying an MRI scan parameter setting based on the detected induced voltage
Dumoulin teaches a system to monitor temperature near an invasive device during magnetic resonance procedures (Title). Dumoulin teaches during MRI procedures, currents may be induced in a conductor (lead) within the body and cause heating of tissue (Column 1 lines 32-40). Dumoulin teaches an MR system comprising a controller (900) which provides control signals to magnetic field gradient amplifiers (910) to drive magnetic field gradient coils (130) (Fig. 4, Column 4 lines 61-66). Dumoulin teaches thermal sensors are placed within an implantable device (Column 2 lines 1-6). Dumoulin further teaches wherein the MR system comprises a safety monitoring subsystem (990), temperature monitoring means (992), and a safety interlock means (994) (Column 5 lines 18-20). Dumoulin teaches if the temperature rises above a selected threshold, a signal from the safety interlock means (994) is sent to the controller (900) of the MR system to reduce RF power, reduce RF duty cycle, or to terminate the MR RF and gradient pulse sequence (Column 5 lines 34-41, wherein reducing RF power, reducing RF duty cycle, and/or terminating the MR RF and gradient pulse sequence comprise modifying an MRI scan parameter setting).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to reduce RF power, reduce RF duty cycle, or to terminate the pulse sequence as taught by Dumoulin (Column 5 lines 34-41). Wahlstrand already teaches measuring an induced voltage of a lead conductor of an implantable medical device ([0029]), whereas Dumoulin teaches measuring a temperature of an implantable device (Column 2 lines 1-6). However, Dumoulin also teaches the relationship between induced current (closely associated with induced voltage) in a conductor and heat/temperature (Column 1 lines 32-40). Wahlstrand also teaches induced current on lead conductors would result in heating ([0002]), thus a rise in temperature. Therefore, it would have been obvious to one of ordinary skill in the art to see the relationship between measuring an induced voltage and an induced temperature and to modify Wahlstrand with the teachings of Dumoulin. Wahlstrand teaches of temporarily stopping vital functions of an implantable medical devices such as pacing and defibrillation in order to continue an MRI scan ([0047], [0049]). By modifying Wahlstrand with the teachings of Dumoulin to rather reduce RF power and/or RF duty cycle, these vital functions may remain on and thus result in safer operating procedures. Reducing RF power and/or RF duty cycle would result in a lower induced voltage and thus result in avoiding hitting an induced voltage threshold that would cause for Wahlstrand’s “MRI-safe operating parameters” to be implemented ([0047], [0049]).
Regarding claim 12, Wahlstrand in view of Dumoulin teaches the invention as claimed above in claim 11.
However, Wahlstrand fails to teach wherein the processing circuitry is configured to modify an electric field distribution of the MRI scan based on the detected induced voltage, wherein modification of the electric field distribution of the MRI scan based on the detected induced voltage comprises modification of at least one of a magnitude or a phase of an RF wave of the MRI scan.
Dumoulin teaches if the temperature rises above a selected threshold, a signal from the safety interlock means (994) is sent to the controller (900) of the MR system to reduce RF power, reduce RF duty cycle, or to terminate the MR RF and gradient pulse sequence (Column 5 lines 34-41, wherein reducing RF power comprises modifying a magnitude of an RF wave).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to reduce RF power as taught by Dumoulin (Column 5 lines 34-41). By reducing RF power, induced voltage and more importantly heating of the implantable medical device (IMD) may be reduced. Thus, safer MRI operating/imaging procedures are established by reducing RF power for imaging patients with IMDs.
Regarding claim 14, Wahlstrand in view of Dumoulin teaches the invention as claimed above in claim 11.
Wahlstrand further teaches wherein the processing circuitry (60) is configured to determine a magnitude of the induced voltage ([0029], wherein induced voltages are measured), determine the magnitude of the induced voltage is greater than a threshold value ([0046]), and modify an MRI scan based on determination that the magnitude of the induced voltage is greater than the threshold value ([0047], [0049], wherein modifying operating parameters of an implantable medical device (IMD) being imaged comprises modifying an MRI scan).
However, Wahlstrand fails to teach modifying the MRI scan parameter setting based on the determination that the magnitude of the induced voltage is greater than the threshold value.
Dumoulin teaches if the temperature rises above a selected threshold, a signal from the safety interlock means (994) is sent to the controller (900) of the MR system to reduce RF power, reduce RF duty cycle, or to terminate the MR RF and gradient pulse sequence (Column 5 lines 34-41, wherein reducing RF power and duty cycle comprise modifying an MRI scan parameter setting).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to modify the MRI scan parameter settings based on whether a threshold has been exceeded as taught by Dumoulin (Column 5 lines 34-41). Wahlstrand already teaches activating MRI-safe operating parameter settings of an IMD based on an induced voltage exceeding a threshold ([0046-0047]). Dumoulin similarly teaches reducing RF power in response to a threshold (temperature) being exceeded. Since Wahlstrand already teaches implementing a safeguard response as a result of an induced voltage threshold being exceeded, Dumoulin’s teaching of reducing RF power may be added as an additional safeguard response. Modifying Wahlstrand to reduce RF power in response to a threshold being exceeded would result in the induced voltage being lowered and thus may not require for other safeguard responses to be implemented such as turning off IMD functions (withholding IMD therapies) as taught by Wahlstrand ([0049]).
Regarding claim 15, Wahlstrand in view of Dumoulin teaches the invention as claimed above in claim 11.
However, Wahlstrand fails to teach wherein the processing circuitry is configured to terminate the MRI scan based on the detected induced voltage.
Dumoulin teaches if the temperature rises above a selected threshold, a signal from the safety interlock means (994) is sent to the controller (900) of the MR system to reduce RF power, reduce RF duty cycle, or to terminate the current magnetic resonance RF and gradient pulse sequence (Column 5 lines 34-41, wherein terminating the magnetic resonance RF and gradient pulse sequence comprises terminating the MRI scan).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to terminate the RF and gradient pulse sequence as taught by Dumoulin (Column 5 lines 34-41). By terminating the RF and gradient pulse sequence, patient safety is ensured as voltage and thus heat will no longer be induced in the implantable medical device.
Regarding claim 16, Wahlstrand in view of Dumoulin teaches the invention as claimed above in claim 11.
Wahlstrand further teaches continuing the MRI scan based on the detected induced voltage ([0047-0051], wherein Wahlstrand does not disclose terminating an MRI scan, but rather implements an “MRI safe mode” for the duration of the MRI examination).
However, Wahlstrand fails to teach wherein the processing circuitry is configured to control the MRI scanner to continue the MRI scan based on the detected induced voltage.
Dumoulin teaches if the temperature rises above a selected threshold, a signal from the safety interlock means (994) is sent to the controller (900) of the MR system to reduce RF power, reduce RF duty cycle, or to terminate the current magnetic resonance RF and gradient pulse sequence (Column 5 lines 34-41, wherein reducing power and/or reducing RF duty cycle comprises continuing the MRI scan).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to include a controller or processing circuitry of sorts configured to control the MRI system as taught by Dumoulin (Column 5 lines 34-41). Having circuitry automatically continue the scan would cause for less work for a user or clinician to manually continue the scan in response to receiving a measurement of induced voltage.
Regarding claim 17, Wahlstrand in view of Dumoulin teaches the invention as claimed above in claim 11.
However, Wahlstrand fails to teach wherein the processing circuitry is configured to increase or decrease a power of the MRI scan based on the detected induced voltage.
Dumoulin teaches if the temperature rises above a selected threshold, a signal from the safety interlock means (994) is sent to the controller (900) of the MR system to reduce RF power, reduce RF duty cycle, or to terminate the current magnetic resonance RF and gradient pulse sequence (Column 5 lines 34-41, wherein reducing RF power, reducing RF duty cycle, and/or terminating the RF and gradient pulse sequence of the MR system comprises decreasing a power of the MRI scan).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to reduce RF power, duty cycle, and/or terminate the RF and gradient pulse sequence of the MR system as taught by Dumoulin (Column 5 lines 34-41). The modification of Wahlstrand with the teachings of Dumoulin would result in a decrease in power of the MRI scan and thus also result in lowering induced voltage and heat of the implantable medical device. Lowering the power allows for a safer operating procedure as induced heat being lowered in the implant results in lowering the risk of potential tissue damage due to that heat.
Regarding claim 21, Wahlstrand teaches a method comprising: sensing, by an implantable medical device (10), an induced voltage in at least one of an electrode (15) or a lead conductor (14) of the implantable medical device (10), wherein the induced voltage is induced in the at least one of the electrode (15) or the lead conductor (14) of the implantable medical device (10) by a radio frequency (RF) field generated by a magnetic resonance imaging (MRI) scanner ([0004], [0015], [0018], [0023-0024], [0029], [0033], [0035]); and
However, Wahlstrand fails to teach transmitting, from the implantable medical device to an MRI device, at least one of voltage information defined by the sensed induced voltage information or control information including instructions for controlling the MRI scanner to deliver an MRI scan based on the sensed induced voltage.
Dumoulin teaches a system to monitor temperature near an invasive device during magnetic resonance procedures (Title). Dumoulin teaches during MRI procedures, currents may be induced in a conductor (lead) within the body and cause heating of tissue (Column 1 lines 32-40). Dumoulin teaches an MR system comprising a controller (900) which provides control signals to magnetic field gradient amplifiers (910) to drive magnetic field gradient coils (130) (Fig. 4, Column 4 lines 61-66). Dumoulin teaches thermal sensors are placed within an implantable device (Column 2 lines 1-6). Dumoulin further teaches wherein the MR system comprises a safety monitoring subsystem (990), temperature monitoring means (992), and a safety interlock means (994) (Column 5 lines 18-20). Dumoulin teaches if the temperature rises above a selected threshold, a signal from the safety interlock means (994) is sent to the controller (900) of the MR system to reduce RF power, reduce RF duty cycle, or to terminate the MR RF and gradient pulse sequence (Column 5 lines 34-41, wherein reducing RF power, reducing RF duty cycle, and/or terminating MR RF and gradient pulse sequences comprise controlling the MRI scanner to deliver an MRI scan).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to have the induced voltage readings measured by the implantable medical device (IMD) be transmitted to an MR system to control the MR system based on the measured readings as taught by Dumoulin (Column 5 lines 34-41). Wahlstrand already teaches measuring an induced voltage of a lead conductor of an implantable medical device ([0029]), whereas Dumoulin teaches measuring a temperature of an implantable device (Column 2 lines 1-6). However, Dumoulin also teaches the relationship between induced current (closely associated with induced voltage) in a conductor and heat/temperature (Column 1 lines 32-40). Wahlstrand also teaches induced current on lead conductors would result in heating ([0002]), thus a rise in temperature. Therefore, it would have been obvious to one of ordinary skill in the art to see the relationship between measuring an induced voltage and an induced temperature and to modify Wahlstrand with the teachings of Dumoulin. Wahlstrand teaches of temporarily stopping vital functions of an implantable medical devices such as pacing and defibrillation in order to continue an MRI scan ([0047], [0049]). By modifying Wahlstrand with the teachings of Dumoulin to rather transmit the measured signal to a MR system to control it to reduce RF power and/or RF duty cycle, these vital functions may remain on and thus result in safer operating procedures. Reducing RF power and/or RF duty cycle would result in a lower induced voltage and thus result in avoiding hitting an induced voltage threshold that would cause for Wahlstrand’s “MRI-safe operating parameters” to be implemented ([0047], [0049]).
Regarding claim 22, Wahlstrand teaches a system comprising:
an implantable medical device (10) (Fig. 1, [0014]); and
processing circuitry (60), wherein the processing circuitry (60) is configured to sense, via the implantable medical device (10), an induced voltage in at least one of an electrode (15) or a lead conductor (14) of the implantable medical device (10), wherein the induced voltage is induced in the at least one of the electrode (15) or the lead conductor (14) of the implantable medical device (10) by a radio frequency (RF) field generated by a magnetic resonance imaging (MRI) scanner ([0004], [0015], [0018], [0023-0024], [0029], [0033], [0035]).
However, Wahlstrand fails to teach wherein the processing circuitry is configured to transmit, from the implantable medical device to an MRI device, at least one of voltage information defined by the sensed induced voltage information or control information including instructions for controlling the MRI scanner to deliver an MRI scan based on the sensed induced voltage.
Dumoulin teaches a system to monitor temperature near an invasive device during magnetic resonance procedures (Title). Dumoulin teaches during MRI procedures, currents may be induced in a conductor (lead) within the body and cause heating of tissue (Column 1 lines 32-40). Dumoulin teaches an MR system comprising a controller (900) which provides control signals to magnetic field gradient amplifiers (910) to drive magnetic field gradient coils (130) (Fig. 4, Column 4 lines 61-66). Dumoulin teaches thermal sensors are placed within an implantable device (Column 2 lines 1-6). Dumoulin further teaches wherein the MR system comprises a safety monitoring subsystem (990), temperature monitoring means (992), and a safety interlock means (994) (Column 5 lines 18-20). Dumoulin teaches if the temperature rises above a selected threshold, a signal from the safety interlock means (994) is sent to the controller (900) of the MR system to reduce RF power, reduce RF duty cycle, or to terminate the MR RF and gradient pulse sequence (Column 5 lines 34-41, wherein reducing RF power, reducing RF duty cycle, and/or terminating MR RF and gradient pulse sequences comprise controlling the MRI scanner to deliver an MRI scan).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to have the induced voltage readings measured by the implantable medical device (IMD) be transmitted to an MR system to control the MR system based on the measured readings as taught by Dumoulin (Column 5 lines 34-41). Wahlstrand already teaches measuring an induced voltage of a lead conductor of an implantable medical device ([0029]), whereas Dumoulin teaches measuring a temperature of an implantable device (Column 2 lines 1-6). However, Dumoulin also teaches the relationship between induced current (closely associated with induced voltage) in a conductor and heat/temperature (Column 1 lines 32-40). Wahlstrand also teaches induced current on lead conductors would result in heating ([0002]), thus a rise in temperature. Therefore, it would have been obvious to one of ordinary skill in the art to see the relationship between measuring an induced voltage and an induced temperature and to modify Wahlstrand with the teachings of Dumoulin. Wahlstrand teaches of temporarily stopping vital functions of an implantable medical devices such as pacing and defibrillation in order to continue an MRI scan ([0047], [0049]). By modifying Wahlstrand with the teachings of Dumoulin to rather transmit the measured signal to a MR system to control it to reduce RF power and/or RF duty cycle, these vital functions may remain on and thus result in safer operating procedures. Reducing RF power and/or RF duty cycle would result in a lower induced voltage and thus result in avoiding hitting an induced voltage threshold that would cause for Wahlstrand’s “MRI-safe operating parameters” to be implemented ([0047], [0049]).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrand '591 (US20060293591) in view of Dumoulin (US5730134) as applied to claims 2 and 12 above, and further in view of Wahlstrand '195 (US20070233195). Wahlstrand ‘591 is cited in the IDS.
Regarding claim 3, Wahlstrand ‘591 in view of Dumoulin teaches the invention as claimed above in claim 2.
However, Wahlstrand ‘591 does not teach wherein modifying an electric field distribution of the MRI scan parameter setting based on the detected induced voltage comprises adjusting a shimming setting of the MRI scan based on the detected induced voltage.
Wahlstrand ‘195 teaches an implantable medical device (100) configured to reduce induced eddy currents ([0031], [0039], [0041]). Wahlstrand ‘195 teaches active shimming to address field inhomogeneities caused by implanted medical devices ([0096-0098]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand ‘591 to use shim coils and active shimming to modify an electric field distribution. Doing so would correct for distortions or unwanted gradients in the electric field caused by the implant, as taught by Wahlstrand ‘195 ([0098]).
Regarding claim 13, Wahlstrand in view of Dumoulin teaches the invention as claimed above in claim 12.
However, Wahlstrand fails to teach wherein the processing circuitry is configured to adjust a shimming setting of the MRI scan based on the detected induced voltage.
Wahlstrand ‘195 teaches an implantable medical device (100) configured to reduce induced eddy currents ([0031], [0039], [0041]). Wahlstrand ‘195 teaches active shimming to address field inhomogeneities caused by implanted medical devices ([0096-0098]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand ‘591 to use shim coils and active shimming to modify an electric field distribution. Doing so would correct for distortions or unwanted gradients in the electric field caused by the implant, as taught by Wahlstrand ‘195 ([0098]).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrand (US20060293591) in view of Dumoulin (US5730134) as applied to claims 1 and 11 above, and further in view of Bottomley (US20110148411). Wahlstrand is cited in the IDS.
Regarding claim 8, Wahlstrand in view of Dumoulin teaches the invention as claimed above in claim 1.
However, Wahlstrand does not teach wherein detecting the induced voltage in the at least one of the electrode or the lead conductor of the implantable medical device comprises determining a root mean square voltage value for the induced voltage
Bottomley teaches a specific absorption rate (SAR) dosimeter for RF power deposition during MRI of a specimen, wherein the dosimeter comprises a transducer ([0017]). Bottomley teaches excess RF power deposition causes heating and burns and patient proximity to leads or metals may pose an additional risk ([0006]). Bottomley teaches an RF voltage with an root mean squared value (rms) is induced on the transducer during an MRI and is measured with either an RF oscilloscope (320) or a true rms RF voltmeter ([0082], [0089]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to determine the root mean square for the induced voltage as taught by Bottomley ([0082], [0089]). Doing so would allow for a more accurate or effective voltage measurement to be taken as the induced voltage may be time-varying or sinusoidal. Furthermore, Vrms is used to calculate SAR, wherein SAR is a measure of deposited RF power as taught by Bottomley ([0003], [0009], [0024], [0069]); and Bottomley teaches excess RF power deposition may cause heating and burns ([0006]).
Regarding claim 18, Wahlstrand in view of Dumoulin teaches the invention as claimed above in claim 11.
However, Wahlstrand fails to teach wherein the processing circuitry is configured to determine a root mean square voltage value for the induced voltage.
Bottomley teaches a specific absorption rate (SAR) dosimeter for RF power deposition during MRI of a specimen, wherein the dosimeter comprises a transducer ([0017]). Bottomley teaches excess RF power deposition causes heating and burns and patient proximity to leads or metals may pose an additional risk ([0006]). Bottomley teaches an RF voltage with an root mean squared value (rms) is induced on the transducer during an MRI and is measured with either an RF oscilloscope (320) or a true rms RF voltmeter ([0082], [0089]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to determine the root mean square for the induced voltage as taught by Bottomley ([0082], [0089]). Doing so would allow for a more accurate or effective voltage measurement to be taken as the induced voltage may be time-varying or sinusoidal. Furthermore, Vrms is used to calculate SAR, wherein SAR is a measure of deposited RF power as taught by Bottomley ([0003], [0009], [0024], [0069]); and Bottomley teaches excess RF power deposition may cause heating and burns ([0006]).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrand (US20060293591) in view of Dumoulin (US5730134) as applied to claim 1 and 11 above, and further in view of Ding (WO2018192233). Wahlstrand is cited in the IDS.
Regarding claim 9, Wahlstrand in view of Dumoulin teaches the invention as claimed above in claim 1.
However, Wahlstrand fails to teach the invention further comprising predicting a temperature of the at least one of the electrode or the lead conductor of the implantable medical device based on the detected induced voltage.
Ding teaches a method for pre-assessing temperature of tissues surrounding active implants under magnetic resonance and magnetic resonance imaging system (Title). Ding teaches a deep brain stimulator (10) including a pulse generator (12) implanted a patient’s body, an extension lead (14), and an electrode (16) ([0060]). Ding teaches the stimulation electrode (16) includes electrode contacts (18), wherein the temperature around the electrode contacts (18) will be monitored ([0060]). Ding further teaches methods for pre-assessing or the temperature rise of an implant ([0076-0081] wherein temperature of tissue surrounding implant is predicted, [0098-00103] wherein RF temperature rise of an implant is evaluated/predicted). Ding teaches induced electric field (voltage) generated by the interaction between the MRI and implant results in the temperature rise of the implant and its surroundings ([0105]) and further teaches estimating temperature rise comprises establishing a numerical model between electromagnetic field and heat transfer ([0067], wherein electromagnetic field has units V/m and comprises induced voltage).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to predict a temperature rise based on an induced emf or voltage at the electrodes as taught by Ding ([0060], [0098-0103], [0105]). Wahlstrand teaches induced current/voltage caused by a strong magnetic field can cause improper device function and heating ([0002]). Ding further teaches the induced emf (voltage) generated by the implant results in temperature rise ([0105]). By predicting temperature based on Wahlstrand’s induced voltage measurements, it can be further verified whether the MRI imaging procedure will be safe for the patient to undergo.
Regarding claim 19, Wahlstrand in view of Dumoulin teaches the invention as claimed above in claim 11.
However, Wahlstrand fails to teach wherein the processing circuitry is configured to predict a temperature of the at least one of the electrode or the lead conductor of the implantable medical device based on the detected induced voltage.
Ding teaches a method for pre-assessing temperature of tissues surrounding active implants under magnetic resonance and magnetic resonance imaging system (Title). Ding teaches a deep brain stimulator (10) including a pulse generator (12) implanted a patient’s body, an extension lead (14), and an electrode (16) ([0060]). Ding teaches the stimulation electrode (16) includes electrode contacts (18), wherein the temperature around the electrode contacts (18) will be monitored ([0060]). Ding further teaches methods for pre-assessing or the temperature rise of an implant ([0076-0081] wherein temperature of tissue surrounding implant is predicted, [0098-00103] wherein RF temperature rise of an implant is evaluated/predicted). Ding teaches induced electric field (voltage) generated by the interaction between the MRI and implant results in the temperature rise of the implant and its surroundings ([0105]) and further teaches estimating temperature rise comprises establishing a numerical model between electromagnetic field and heat transfer ([0067], wherein electromagnetic field has units V/m and comprises induced voltage).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to predict a temperature rise based on an induced emf or voltage at the electrodes as taught by Ding ([0060], [0098-0103], [0105]). Wahlstrand teaches induced current/voltage caused by a strong magnetic field can cause improper device function and heating ([0002]). Ding further teaches the induced emf (voltage) generated by the implant results in temperature rise ([0105]). By predicting temperature based on Wahlstrand’s induced voltage measurements, it can be further verified whether the MRI imaging procedure will be safe for the patient to undergo.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrand (US20060293591) in view of Dumoulin (US5730134) and Ding (WO2018192233) as applied to claims 9 and 19 above, and further in view of Min (US20110066028). Wahlstrand is cited in the IDS.
Regarding claim 10, Wahlstrand in view of Dumoulin and Ding teaches the invention as claimed above in claim 9.
However, Wahlstrand fails to teach the invention further comprising displaying the predicted temperature via a display.
Min teaches systems and methods for remote monitoring of implantable device lead temperatures during an MRI procedure (Title). Min teaches the implantable device is controlled to transmit warning signals and lead temperature values to an external monitoring system (8) for display (612) ([0008], [0059] wherein temperature values may include predicted temperature values).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to further display the predicted temperature on a display as taught by Min ([0008], [0059]). Modifying Wahlstrand to display temperatures values would allow for clinicians or attending personnel to take corrective actions as taught by Min ([0010], [0028]). Such corrective action may involve terminating the MRI scan or reducing the power of the MRI scan.
Regarding claim 20, Wahlstrand in view of Dumoulin and Ding teaches the invention as claimed above in claim 19.
However, Wahlstrand fails to teach the invention further comprising a display device, wherein the processing circuitry is configured to display, via the display device, the predicted temperature.
Min teaches systems and methods for remote monitoring of implantable device lead temperatures during an MRI procedure (Title). Min teaches the implantable device is controlled to transmit warning signals and lead temperature values to an external monitoring system (8) for display (612) ([0008], [0059] wherein temperature values may include predicted temperature values).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to further display the predicted temperature on a display as taught by Min ([0008], [0059]). Modifying Wahlstrand to display temperatures values would allow for clinicians or attending personnel to take corrective actions as taught by Min ([0010], [0028]). Such corrective action may involve terminating the MRI scan or reducing the power of the MRI scan.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrand (US20060293591) in view of Dumoulin (US5730134) and Ding (WO2018192233) as applied to claim 9 above, and further in view of Min (US8200334). Wahlstrand is cited in the IDS.
Regarding claim 23, Wahlstrand in view of Dumoulin and Ding teaches the invention as claimed above in claim 9.
However, Wahlstrand fails to teach wherein predicting a temperature of the at least one electrode comprises estimating the temperature in an implanted lead using a linear regression predictive model.
Min teaches systems and methods for remote monitoring of signals sensed by an implantable medical device during an MRI (Title). Min teaches of measuring temperature signals to estimate an amount of induced current induced in leads of an implantable medical device; Min teaches a relationship may be established between temperature and induced current via a linear regression model (Column 11 line 60 – Column 12 line 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wahlstrand to establish a linear regression model showing the relationship between temperature and induced voltage as taught by Min (Column 11 line 60 – Column 12 line 13). By linearly modeling the relationship between induced voltage and temperature, temperatures and/or voltages may be predicted from one another from linear interpolation. Although Min teaches estimating an induced current from a measured temperature signal, Min teaches the concept of establishing a linear relationship or model of the two, allowing for either to be predicted/estimated for by measuring the other. Additionally although Min estimates induced current, induced current is closely associated with and goes hand-in-hand with induced voltage as they are both simultaneously present and are directly proportional to each other. Applying a known technique (linear regression) to a known method (measuring temperature/voltage) would yield the predictable results of being able to predict values from linear interpolation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOMMY T LY/           Examiner, Art Unit 3793 
/Bill Thomson/           Supervisory Patent Examiner, Art Unit 3793